Citation Nr: 1224760	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating (evaluation) for right sacroiliac joint sprain with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1966 to April 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of decisions of the regional office (RO) in St. Petersburg, Florida, as well as a January 2012 determination of the Director of the Compensation and Pension Service of the Department of Veterans Affairs (VA), who denied an extraschedular rating for the Veteran's right sacroiliac joint sprain with degenerative changes.  

The case was remanded by the Board in May 2000 and again in October 2008 to obtain additional evidence.  

In September 2010, the Board issued a decision which fully adjudicated the Veteran's claim for an increased rating for his service connected lower back disability on a schedular basis.  The Board, however, remanded the issue of an extraschedular rating for consideration by the Director of the Compensation and Pension Service.  As such, the focus of this decision is solely on whether an extraschedular rating is warranted, and there will be no discussion about whether a higher schedular rating is warranted, as that issue was finally decided and the Veteran did not appeal that determination.  

The development directed by the September 2010 Board remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 




FINDINGS OF FACT

1.  In a September 2010 decision, the Board denied a rating in excess of 20 percent for a low back disability from July 11, 2005, and a rating in excess of 10 percent prior to that date.  

2.  Pursuant to a September 2010 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director for Compensation and Pension Service denied an extraschedular evaluation for the service-connected right sacroiliac joint sprain with degenerative changes.  

3.  The Veteran's right sacroiliac joint sprain with degenerative changes does not present such an exceptional or unusual disability picture that the available schedular evaluations are considered to be inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for right sacroiliac joint sprain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Prior to a January 2012 memorandum decision by the VA Director for Compensation and Pension Service, letters dated in June 2003, May 2006, and July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Regarding the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, medical treatment records from service medical facilities, and identified private medical records have been obtained.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in January 2010.  38 C.F.R. § 3.159(c)(4).  The Board finds that the examinations are adequate and neither the Veteran, nor his representative, has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  
Extraschedular Rating for Right Sacroiliac 
Joint Sprain with Degenerative Changes

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  The ratings are averages, however, so that it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the schedular rating is found to be inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is considered to have been contemplated by the Rating Schedule and the assigned schedular evaluation is considered to be adequate.  In such a case no referral is required. 

If, however, the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.  If this is the case, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as relevant to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In this case, service connection for right sacroiliac joint strain was granted by a June 1970 rating decision that assigned a noncompensable rating.  A 10 percent rating was in effect since a September 1988 rating decision and confirmed and continued in a September 2003 rating decision that the Veteran appealed.  The rating was increased to 20 percent effective on July 11, 2005, by rating decision dated in June 2006.  These ratings are under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5236.  The Veteran continued his appeal of the ratings.  After two remands by the Board, a rating in excess of 10 percent prior to July 11, 2005, and a rating in excess of 20 percent thereafter, was denied by the Board in a September 2010 decision.  At that time, the Board also granted a 10 percent rating for mild radiculopathy in the left lower extremity and remanded the issue regarding an extraschedular award for right sacroiliac joint sprain with degenerative changes so that the matter could be addressed by the Director of the VA Compensation and Pension Service in accordance with applicable regulations.  In accordance with the Board's request, the RO obtained an opinion from the Director of Compensation and Pension Service regarding extraschedular consideration on the issue of entitlement to an increased rating for right sacroiliac joint sprain with degenerative changes.  This matter was addressed in a January 2012 memorandum decision.  

Evidence of record at the time of the January 2012 memorandum decision by the Director of the VA Compensation and Pension Service included the STRs, VA examination reports dated in July 2003, May 2006, December 2008, and January 2010, as well as VA outpatient treatment records.  The VA examinations and treatment records did not demonstrate that the Veteran's low back disability was manifested by forward flexion limited to less than 30 degrees; incapacitating episodes of intervertebral disc syndrome; severe limitation of motion, listing of the spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space.  

During the January 2010 examination, the Veteran reported on the ways in which his service-connected lumbar spine disability impacted his ability to work.  He stated that he had last worked as an electrician in April 2009 and blamed a combination of the low back pain and the economy for not working.  When asked if he would be working if a job was available, he stated that yes, but that he would be limited and not able to work full time.  The examiner commented that the Veteran would not be capable of physical employment and would have difficulty maintaining a sedentary job on a full-time basis.  He would be able to maintain something on a part-time basis.  

A statement of record from the Veteran's employer, dated in July 2006, supported these findings, pointing out that the Veteran was incapable of full-time occupation due to latent injuries and had been working on and off on a part-time basis.  

After reviewing the evidence in the Veteran's claims file, the Director of the VA Compensation and Pension Service found that the Veteran's right sacroiliac joint sprain with degenerative changes did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent hospitalizations as to render impractical the application of the regular schedular standards.  As such, entitlement to an evaluation in excess of 20 percent of the right sacroiliac joint sprain with degenerative changes under the provisions of 38 C.F.R. § 3.321(b) was denied.  

The Board is not bound by the Compensation and Pension Service Director's determination as to whether an extraschedular rating is warranted, and must independently review the evidence.  However, in this case, the Board ultimately reaches the same conclusion that an extraschedular rating is not warranted.

Specifically, the Veteran's disability picture is not found so unusual or exceptional in nature as to render the rating for the disorder inadequate at any time during the course of the Veteran's appeal.  The Veteran's right sacroiliac joint sprain with degenerative changes is evaluated pursuant to the schedular rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5236, the criteria of which was found by the Board in September 2010 to specifically contemplate the level of disability and symptomatology of the Veteran's low back disability.  In September 2010, the Board found that treatment records did not demonstrate that the Veteran's low back disability was manifested by forward flexion limited to less than 30 degrees; incapacitating episodes of intervertebral disc syndrome; severe limitation of motion, listing of the spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space.  

When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board found that the Veteran's symptoms were adequately contemplated by the schedular disability rating for his service-connected low back disability.  

It is pointed out that there are provisions for a schedular rating in excess of 20 percent, but in this case the manifestations of the Veteran's back disability were not of such severity as to warrant a rating in excess of the 20 percent that was assigned. 

Additionally, there is no indication that treatment the Veteran's back disability has ever required hospitalization, and the Veteran has denied ever being prescribed bed rest for his back.

There is some evidence that the Veteran's low back disability interferes with his employment, but the evidence does not show that the 20 percent rating assigned is inadequate.  In fact, some interference with employment is contemplated in the schedular ratings that have been assigned.  

After review of all the evidence, including the Veteran's reports of interference with employment, the Board finds that the symptoms that purportedly caused the interference with employment are specifically considered under the applicable diagnostic code contained in the regular rating criteria, and in the 20 percent schedular rating assigned.  It is true that the VA examiner suggested that the Veteran would be unable to work in physical employment, but even the Veteran acknowledged that he was not working because of the economy, and suggested that if work were available he would do it.

As such, the Board finds that the evidence does not demonstrate an exceptional or unusual disability picture that renders application of the regular rating criteria impractical.  38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  As the Veteran's low back disability is clearly contemplated in the Schedule and provided for in the evaluation assigned therein, the interference with employment shown as a result of those symptoms is compensated for by the rating assigned.  The evidence does not demonstrate that the manifestations of the Veteran's service-connected low back disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  For these reasons, the Board finds that the criteria for an extraschedular evaluation for service-connected right sacroiliac strain with degenerative changes have not been met for any period.  38 C.F.R. § 3.321(b)(1). 


ORDER

An extraschedular evaluation for service-connected right sacroiliac strain with degenerative changes is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


